DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, & 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US Pub no 2017/0294451 A1).
Regarding claim 1, Kim et al discloses an organic light emitting display device(fig. 4), comprising: a substrate (401) comprising an emission region at which light is emitted and a non-emission region at which the light is not emitted (fig. 4); a transistor (TFT)disposed on the substrate (401)in the non-emission region, the transistor comprising an active pattern (403) and an electrode(410) which is directly connected to the active pattern (403); an organic light emitting element (413/230/414)which is connected to the transistor (TFT) at the electrode(410) which is directly connected to the active pattern (403)and emits light, the organic light emitting element (413/230/414)comprising: a first electrode (413)disposed on the substrate(401) in the emission region; an organic light emitting layer (230)disposed on the first electrode(413) in the emission region; and a second electrode(414) disposed on the organic light 
Regarding claim 2, Kim et al discloses a maximum height of a top surface of the via insulation layer (412) from the substrate (401)is greater than a height of a bottom surface of a center portion of the first electrode(410) from the substrate (fig. 4).
Regarding claim 11, Kim et al discloses  wherein the passivation layer (416) is disposed in the non-emission region and in the emission region (fig. 4).  
Regarding claim 21, Kim et al discloses an organic light emitting display device (fig. 4), comprising: a substrate(401); a plurality of sub-pixels disposed on the substrate[0120], the plurality of sub-pixels each comprising: an organic light emitting element(413/230//414) which includes an organic light emitting layer (230)and emits light, and a transistor(tft) which is connected to the organic light emitting element (413/230/414)and includes an active pattern (403)and an electrode(410) which is .   
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 12 including and the via insulation layer does not overlap the organic light emitting element of the at least one sub pixel as instantly claimed in combination with the remaining elements of the claim was not found in prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813